Citation Nr: 0815169	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  04-08 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water 
during active duty service.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1945 to 
December 1946.  

His DD Form 214 indicates that his service included a tour of 
duty in the European Theatre of Operations from March 27, 
1946, to November 19, 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim.

For good cause shown, the veteran's appeal has been advanced 
on the Board's docket pursuant to 38 U.S.C.A. §7107 (West 
2002) and 38 C.F.R. §20.900(c) (2007). 

By an August 2005 decision, the Board denied service 
connection for a dental disorder, to include dental trauma 
due to exposure to contaminated water.  The veteran appealed 
that decision to the United States Court of Appeals for 
Veterans Claims (Court).  Thereafter, by an August 2006 
Order, the Court, pursuant to a joint motion, vacated the 
Board's August 2006 decision, and remanded the case for 
compliance with the instructions of the joint motion.  In 
March 2007, the Board remanded this claim for additional 
development.  Said development having been accomplished, the 
claim has been returned to the Board for adjudication.

As an additional matter, the Board notes that a second 
attorney other than the one identified as the representative 
on the title page co-authored the joint motion, and submitted 
written argument in support of the veteran's case in February 
2007.  The record reflects that both attorneys are members of 
the same law firm, and the October 2006 veterans benefits 
attorney/client contingent fee agreement lists the second 
attorney as among the affiliated and/or associated attorneys 
whom the veteran consented to having access to his VA 
records.  However, as the agreement was executed between the 
first attorney and the veteran, he has been listed as the 
representative on the title page.


FINDING OF FACT

The veteran's current dental disorder has not been shown by 
the probative and competent evidence of record to be related 
to service, including any contaminated water that may have 
been ingested therein.


CONCLUSION OF LAW

A dental disorder was not incurred in or aggravated by active 
duty service, to include as due to exposure to contaminated 
water.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310(a), 3.381 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence, which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the Court held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

During the adjudication of the veteran's claim, letters dated 
in May 2001, September 2002 and April 2007 fully satisfied 
the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2007); Quartuccio, at 187.  The veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The April 2007 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-21.  Although these letters were not 
sent prior to initial adjudication of the veteran's claim, 
this was not prejudicial to him, since (1) the initial claim 
predated the enactment of the VCAA, (2) he was subsequently 
provided adequate notice in September 2002 and again in April 
2007 and (3) the claim was readjudicated and additional 
supplemental statements of the case (SSOCs) were provided to 
the veteran in February 2004, April 2005 and February 2008.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).  
While the veteran was provided with appropriate notice in 
April 2007, followed by a subsequent adjudication in February 
2008, the Board has concluded that the preponderance of the 
evidence is against the claim for service connection.  
Therefore, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.

In a case such as this where it appears that veteran's 
service medical records are incomplete, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, the O'Hare precedent does not 
raise a presumption that the missing medical records would, 
if they still existed, necessarily support the veteran's 
claim.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant.  See Russo 
v. Brown, 9 Vet. App. 46 (1996).  In the present case, the 
veteran's separation examination is of record, which is the 
most indicative of his dental health at discharge.


In December 2007, the Board contacted the United States Army 
and Joint Services Records Research Center (JSRRC), (formerly 
known as the United States Army and Joint Services Records 
Research Center) and requested any information that could 
substantiate the veteran's claim of exposure to contaminated 
drinking water.  VA provided the veteran's name, Social 
Security number, service number, unit of assignment, dates of 
assignment in Germany, his military occupational specialty 
and the names of the veteran's commanding officers.  A 
response was received in December 2007, stating that JSRRC 
was unable to locate any unit records that were retired by 
the 3552nd Quartermaster Truck Company for 1946.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The veteran was afforded a medical examination in July 2007 
to obtain an opinion as to whether his current dental 
disorder could be directly attributed to service, to include 
dental trauma due to exposure to contaminated water.  Further 
examination or opinion is not needed on the claim because, at 
a minimum, there is no persuasive and competent evidence that 
the claimed conditions may be associated with the veteran's 
military service or exposure to contaminated water therein.  
This is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The veteran alleges that during the time he was stationed in 
Munich, Germany, he was warned by his commanding officers on 
several occasions of health concerns regarding contamination 
of the drinking water.  The veteran further stated that due 
to this contamination, he and his fellow soldiers were 
instructed to brush their teeth two to three times per day.  
This contamination was described to the veteran as an oily 
residue found on the grass every morning, which thereafter 
affected the drinking water.  The veteran further reports 
that he was informed that this oily residue would attach to 
the enamel on the teeth, eventually causing tooth loss.

Regulations authorize one-time dental examination and 
treatment for a service-connected noncompensable dental 
disability.  See 38 U.S.C.A. §1712 (West 2002); 38 C.F.R. 
§17.161 (2007).  The veteran does not contend that he is 
entitled to one-time treatment; rather, he seeks VA dental 
treatment due to his in-service trauma, characterized as the 
ingestion of contaminated water, as well as compensation 
based upon service-connected status.

Dental treatment is authorized for dental disorders due to 
in-service trauma.  See 38 U.S.C.A. §1712 (West 2002); 
38 C.F.R. §17.161 (2007).  Dental treatment is also 
authorized for compensable service-connected dental 
disorders.  Id.  Treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses, periodontal disease 
(pyorrhea), and Vincent's stomatitis are defined as non-
disabling conditions, and may be considered service connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment.  See 38 C.F.R. 
§3.381 (2007).

The significance of a finding that a dental condition is due 
to in-service trauma is that the veteran may be authorized to 
receive any VA dental care indicated as reasonably necessary 
for the correction of such service-connected noncompensable 
condition or disability.  See 38 C.F.R. §17.161(c) (2007).  
Under 38 C.F.R. §17.161(c), the term "service trauma" does 
not include the intended effects of treatment provided during 
the veteran's military service, including tooth extraction.  
See VAOPGCPREC 5-97; 62 Fed. Reg. 15,566 (1997).  Pertinent 
dental regulations require a determination as to whether the 
dental condition was due to combat or trauma, when 
applicable.  See 38 C.F.R. §3.381(b) (2007).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 
(West 2002).  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2007).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection for periodontal disease will be granted 
solely for the purpose of establishing eligibility for 
outpatient dental treatment in accordance with 38 C.F.R. 
§§ 3.381, 17.161 (2007).

Service connection may be granted if the evidence establishes 
that the claimed disability is related to service.  In the 
case of service connection for VA dental treatment purpose, 
the evidence must establish that the claimed dental disorder 
is related to service, to include dental trauma as due to the 
ingestion of contaminated water.  There is evidence of a 
current disability in the form of the veteran's severe dental 
pathology, as described by Gary J. Green, D.D.S., the 
veteran's private dentist.  In a letter dated in April 2004, 
Dr. Green characterized the veteran as a "dental cripple", 
requiring full mouth reconstruction to include opening 
vertical dimension, reconstructing teeth and functional 
occlusion.  Thus, element (1) of Hickson has been satisfied.

With respect to Hickson element (2), as noted above, with the 
exception of the veteran's separation examination report, 
service medical records, including any service dental 
records, are not available.  Significantly, however, the 
record of the veteran's separation examination disclosed that 
there were no teeth abnormalities and no mouth or gum 
abnormalities upon the veteran's separation from service in 
November 1946.  Notwithstanding that evidence, due to the 
fact that the remainder of the veteran's service medical 
records are unavailable, the Board recognizes its heightened 
duty to explain its findings and conclusions and to consider 
the benefit of the doubt in cases where such records are 
unavailable.  See O'Hare, supra.

With that heightened duty in mind, the veteran is deemed 
competent to claim that he ingested contaminated water during 
his nine month tour of duty in Germany.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).  Just as important, there is no indication 
that the veteran is competent to establish the exact nature 
of the alleged contaminant(s).

With respect to Hickson element (3), the veteran himself has 
theorized that his dental disorder is directly the result of 
his alleged ingestion of contaminated water in Germany during 
his period of service.  Although the veteran earnestly 
believes this theory to be true, even an educated guess 
requires some evidentiary foundation to place the possibility 
of causation in equipoise with mere coincidence.  See 
38 U.S.C.A. §5107(a) (West 2002).  The veteran is also not 
qualified to render such an opinion.  See Layno, supra.

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest dental complaints in 
2002, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that the veteran had an injury in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  Thus, the lack of any 
objective evidence of continuing dental complaints, symptoms, 
or findings for approximately 60 years from discharge to the 
veteran's treatment in 2002, is itself evidence which tends 
to show that a dental disability did not have its onset in 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

Despite the significant evidentiary gap between the veteran's 
discharge from service and his first dental complaints, the 
Board will continue to analyze the remaining medical 
evidence.  The Board is free to favor one medical opinion 
over another, provided it offers an adequate basis for doing 
so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

In support of the veteran's claim, the Board has considered 
the April 2004 letter from Dr. Green, as indicated above.  In 
that correspondence, Dr. Green indicated that he has known 
the veteran for approximately 25 years, and that during that 
period he had watched the veteran's dental condition steadily 
decline.  Dr. Green also indicated that the veteran had 
disclosed to him early in their professional relationship 
that he had been exposed to certain chemical agents in his 
drinking water during the period of 1945 to 1946, and those 
agents would present him with problems in his later life.  It 
was also noted that the veteran had been informed that 
records of these chemical contaminants would be on file with 
VA.  After noting the veteran's severe dental problems, Dr. 
Green opined that these factors "have more likely than not 
played a real and significant role in the decline and 
eventual loss of many of the veteran's teeth."

The Board does not find the opinion of Dr. Green, as to the 
etiology of the veteran's dental disorder, to be even 
remotely persuasive.  It is clear that Dr. Green's opinion 
and observations were based exclusively on the report of 
history from the veteran.  There is no indication that he had 
the benefit of a review of the veteran's medical records in 
general, or his available service medical records in 
particular.  It is noteworthy that the veteran's dentist was 
mistaken as to the period of service during which the veteran 
could have been exposed to contaminated water in Germany as 
the veteran had alleged, indicating that it was during 1945 
and 1946.  Further, there is no indication that Dr. Green had 
any idea as to what the alleged chemical agent contaminants 
were.  The speculative nature of this physician's opinion is 
evident.

The Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account of a 
claimant is of no probative value.  See, e.g., Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) [generally observing that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described]; Reonal v. Brown, 5 Vet. App. 458, 461 
(1993) [the Board is not bound to accept a physician's 
opinion when it is based exclusively on the recitations of a 
claimant].

A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  See Miller v. Brown, 11 Vet. App. 345, 348 
(1998).  While the Board may not ignore a medical opinion, it 
is certainly free to discount the relevance of a physician's 
statement.  See Sanden v. Derwinski, 
2 Vet. App. 97 (1992).  In essence, the veteran's unsupported 
history lessens the value of the medical opinion rendered 
because the opinion was clearly based solely on that history.

The Board notes another disturbing aspect of the veteran's 
case involving the opinion offered by Dr. Green.  It is 
observed that Dr. Green and his dental office had 
communicated with the RO on two occasions prior to the 
submission of the 2004 opinion.  In February 2003, Dr. Green 
sent a statement to the RO indicating that his treatment of 
the veteran from 1970 to 2002 was limited to an initial 
examination and a full mouth x-ray.  In March 2003, Dr. 
Green's office manager contacted the RO and indicated that 
the veteran had been treated by Dr. Green since the 1970's 
and with the exception of one crown in 1991, his treatment 
was limited to routine dental care, cleaning, and x-rays.  
The manager noted that there was no history of gum disease or 
any condition that appeared to be the result of trauma.  
These earlier contradictory statements fully compromise any 
probative value of the latter supporting statement of Dr. 
Green.

Moreover, as noted, the service separation examination fails 
to disclose any treatment for chronic problems of the teeth 
during service.  Even assuming that the veteran did undergo 
such treatment, and assuming further that he ingested 
contaminated water, as a layperson he is not competent to 
provide an opinion that requires medical expertise.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  In the absence of 
any contemporaneous medical evidence of the nature of his 
ingestion of actual contaminated water in service with the 
separation examination being negative, any opinion about a 
disorder caused by "chemical agents" has no factual premise 
and is considered no more than speculation.

On the other hand, the evidence against the veteran's claim 
consists first of the report of the separation examination 
that clearly indicated no teeth or mouth abnormality found 
upon separation from service.  More importantly, the fact 
that there is no documentation of dental problems for almost 
60 years following the veteran's period of service, is highly 
probative, by definition, of the lack of chronicity between 
the veteran's current dental problems and his 16 month period 
of service that ended in 1946.

Additionally, the VA dental examination afforded to the 
veteran in July 2007 supports this contention.  The examiner 
concluded the veteran's loss of teeth was secondary to caries 
and periodontal disease.  The veteran had lost many teeth, 
which the examiner speculated was most likely based on the 
current condition of his mouth (caries and periodontal 
disease) and not likely the result of drinking contaminated 
water.  This conclusion was based on the fact that, according 
to the veteran's separation physical from the military, he 
had no dental problems.  Secondly, the examiner's conclusion 
was based on the fact the veteran did not maintain proper 
hygiene and dental care.

In summary, the Board must conclude that the preponderance of 
the evidence fails to document the veteran's dental disorder 
is proximately due to the incurrence or aggravation of a 
disease or injury in service or the result of a service-
connected disease or injury.  See 38 C.F.R. §3.310(a) (2007).  
There is no competent medical evidence that indicates such a 
relationship.  The veteran's claim must be denied on that 
basis.

The medical evidence, in fact, serves to contradict the 
veteran's contention that his dental disorder is related to 
service.  Based upon the foregoing analysis, the Board finds 
that a preponderance of the evidence in this case is against 
the claim for service connection for a dental disorder on any 
basis.

As to the question of according reasonable doubt to the 
veteran's claim, based on a thorough review of the record, it 
is concluded that there is no approximate balance of the 
evidence for and against the claim.  Indeed, the 
preponderance of the evidence is against finding that the 
disorder at issue is related to service, and thus against the 
claim for service connection for a dental disorder.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  Accordingly, service connection for the 
claimed disorder must be denied.

	(CONTINUED ON NEXT PAGE)




ORDER


Entitlement to service connection for a dental disorder, to 
include dental trauma due to exposure to contaminated water 
during active duty service, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


